PER CURIAM.
The issue in this case is whether or not a trial judge in a juvenile delinquency proceeding is empowered by section 938.08 and section 938.085 to assess surcharges of $201.00 and $151.00, respectively, against the juvenile “as a condition of probation, community control, or any other court-ordered supervisions.” We are bound by our prior decision in S.S.M. v. State, 898 So.2d 84 (Fla. 5th DCA 2004), which upheld the imposition of a $201.00 surcharge against a child in a juvenile delinquency proceeding, pursuant to section 938.08, Florida Statutes. However, we conclude that because this issue is of great public importance or may have a great effect on the proper administration of justice, and should be quickly resolved, we certify the following question to the Florida Supreme Court, pursuant to Florida Rule of Appellate Procedure 9.030(2):
DOES A TRIAL JUDGE HAVE THE POWER AND AUTHORITY TO IMPOSE ON JUVENILES IN A JUVENILE DELINQUENCY PROCEEDING, THE MANDATORY SURCHARGES SET FORTH IN SECTIONS 938.08 AND 930.085?
AFFIRMED; Question CERTIFIED.
GRIFFIN and PLEUS, JJ., concur.
SHARP, W., J., concurs and concurs specially with opinion, in which GRIFFIN, J., concurs.